 



Exhibit 10.1
LIBERTY JUPITER, INC.
SECOND AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT
     THIS SECOND AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT (the “Agreement”)
is entered into this 14th day of August, 2007, by and among LIBERTY GLOBAL,
INC., a Delaware corporation (“LGI”), LGJ HOLDINGS LLC, a Delaware limited
liability company (“LGJ Holdings”), Miranda Curtis (“Curtis”), Graham Hollis
(“Hollis”), Yasushige Nishimura (“Nishimura”), Liberty Jupiter, Inc., a Delaware
corporation (the “Corporation”), and, solely for the purposes of Section 7 of
this Agreement, LIBERTY MEDIA INTERNATIONAL, INC., a Delaware corporation
(“LMI”), and LIBERTY MEDIA INTERNATIONAL HOLDINGS, LLC, a Delaware limited
liability company (“LMINT LLC”). Each of LGJ Holdings, Curtis, Hollis and
Nishimura is referred to in this Agreement individually as a “Stockholder,” and
are referred to collectively in this Agreement as “Stockholders.”
Recitals
     The Stockholders own all of the issued and outstanding Shares of the
Corporation, as follows:

                                      Percentage of                 Issued and  
              Outstanding Stockholder   Class   Number of Shares   in Class  
LGJ Holdings
  Class A Common     230.00000       28.75 %
 
  Class B Common     3,198.00000       100.00 %
 
  Class C Common     2.00000       100.00 %
 
  Preferred     93,378.87298       100.00 %  
Curtis
  Class A Common     320.00000       40.00 %  
Hollis
  Class A Common     200.00000       25.00 %  
Nishimura
  Class A Common     50.00000       6.25 %

     The parties to this Agreement other than LGI and LGJ Holdings entered into
a Amended and Restated Stockholders’ Agreement (the “2004 Agreement”) dated
May 21, 2004 with Robert R. Bennett, a former stockholder of the Corporation, to
provide for certain exchange and repurchase rights and other matters relating to
the relationship among them. Since that date, LGJ Holdings has acquired all of
the Shares formerly held by LMINT LLC and Robert R. Bennett and certain of the
Shares formerly held by Nishimura. The parties hereto desire to substitute LGI
and LGJ Holdings for LMI and LMINT LLC, respectively, as parties and to amend
and restate the provisions of the 2004 Agreement.

 



--------------------------------------------------------------------------------



 



     In consideration of the mutual promises and covenants contained in this
Agreement and intending to be legally bound, the parties agree that the 2004
Agreement shall be amended and restated in its entirety to provide as follows:
Agreement
     1. Definitions. The following terms, when used in this Agreement, have the
meanings set forth below:
          (a) “Affiliate” means, with respect to any Person, any Person that
directly or indirectly Controls, is Controlled by, or is under common Control
with such Person.
          (b) “Business Day” means any day other than Saturday, Sunday or a day
on which banking institutions in Denver, Colorado, are required or authorized to
be closed.
          (c) “Class A Shares” means Class A common stock, par value $.01 per
share, of the Corporation and any security received in exchange or substitution
for such stock.
          (d) “Class B Shares” means Class B common stock, par value $.01 per
share, of the Corporation and any security received in exchange or substitution
for such stock.
          (e) “Class C Shares” means Class C common stock, par value $.01 per
share, of the Corporation and any security received in exchange or substitution
for such stock.
          (f) “Common Shares” means any of the Class A Shares, the Class B
Shares, and the Class C Shares.
          (g) “Control” means the possession, direct or indirect, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
          (h) “Exchange Notice” means a notice delivered to LGI or to an
Investor pursuant to Section 3, specifying the number of Class A Shares the
provider of such notice desires to exchange for LBTYA Shares.
          (i) “Exchanged Shares” has the meaning specified in Section 3(e).
          (j) “Fair Market Value” means the cash price at which a willing seller
would sell and a willing buyer would buy, both having full knowledge of the
relevant facts and being under no compulsion to sell, in an arm’s-length
transaction without time constraints, determined, as to any LBTYA Shares, in
accordance with Section 3(d) below and, as to any Class A Shares, in accordance
with Section 3(e) below.
          (k) “Investor” means each of Curtis, Hollis and Nishimura.

 



--------------------------------------------------------------------------------



 



          (l) “Loan Facility” means the proposed JPY 85,000,000,000 Senior
Secured Term Loan Facility that LGJ Holdings is negotiating as of the date of
this Agreement with Citibank, N.A., Tokyo Branch, as Sole Lead Arranger and Sole
Book Runner and as Administrative Agent.
          (m) “LBTYA Share” means a share of Series A Common Stock, par value
$.01 per share, of LGI and any security received in exchange or substitution for
such a share.
          (n) “Person” means a human being or a corporation, partnership,
limited liability company, limited liability partnership, trust, unincorporated
organization, association or other entity.
          (o) “Preferred Shares” means shares of preferred stock, $.01 par value
per share, of the Corporation and any security received in exchange or
substitution for such stock.
          (p) “Shares” means any of the Class A Shares, the Class B Shares, the
Class C Shares and the Preferred Shares.
          (q) “Transfer” means a sale, exchange, assignment, pledge, grant of a
security interest, or other disposition (whether voluntary, involuntary or by
operation of law).
     2. Share Transfer Restrictions. No Investor will directly or indirectly
Transfer or agree to Transfer any Class A Shares except (a) by a Transfer of
Class A Shares to LGJ Holdings for purposes of exchanging such Class A Shares
for LBTYA Shares in accordance with Section 3 below, (b) with the prior written
consent of LGI, or (c) (i) to a trust or similar arrangement established
primarily for the benefit of such Investor or such Investor’s immediate family
members, (ii) to the spouse and lineal descendants of such Investor (including
an executor, administrator or personal representative of a deceased Investor for
the benefit of such Person), or (iii) to a Person that is Controlled by the
transferring Investor and that continues to be Controlled by the transferring
Investor at all times while it owns any Class A Shares, so long as any such
Transfer does not subject LGI, LGJ Holdings or the Corporation to any additional
legal requirements or restrictions or to any liability or obligation. Any
attempted Transfer of Class A Shares by an Investor other than in accordance
with this Section 2 will be void ab initio. Any Person to whom Class A Shares
are transferred in accordance with clause (b) or (c) of this Section 2
automatically will be substituted for the transferring Investor as a party to
this Agreement with respect to such Class A Shares as of the effective time of
such Transfer and thereafter shall be considered an Investor for all purposes of
this Agreement.
     3. Exchange of Class A Shares. LGI and each Investor will have the right to
require the exchange of Class A Shares for LBTYA Shares in accordance with the
following provisions:
          (a) LGI Exchange Right. LGI will have the right, exercisable by
delivery of a Exchange Notice to an Investor, to require the exchange of all or
any part of the Class A Shares held by such Investor for a number of LBTYA
Shares having a Fair Market Value equivalent to the Fair Market Value of the
number of Class A Shares being exchanged. If LGI exercises its right under this
Section 3(a) to require the exchange of Class A Shares held by an Investor, LGI

 



--------------------------------------------------------------------------------



 



will use commercially reasonable efforts to cause such exchange to be
accomplished without the imposition of tax liability on the Investor whose
Class A Shares are exchanged.
          (b) Investor Exchange Right. Each Investor (or, in the case of a
deceased Investor, his or her personal representative) will have the right,
exercisable by delivery of a Exchange Notice to LGI, to require the exchange of
all of the Class A Shares held by such Investor for a number of LBTYA Shares
having a Fair Market Value equivalent to the Fair Market Value of the number of
Class A Shares being exchanged.
          (c) Exchange Notice Date. The date on which any Exchange Notice
pursuant to Section 3(a) or (b) is delivered is the “Exchange Notice Date.”
          (d) Fair Market Value of LBTYA Shares. For purposes of this Section 3,
the Fair Market Value of an LBTYA Share will be equal to the last reported sales
price of an LBTYA Share on the last trading day immediately preceding the
Exchange Notice Date, as reported by the principal U. S. securities exchange on
which LBTYA Shares are traded or, if LBTYA Shares are then traded in the
over-the-counter market, as reported by Nasdaq Stock Market or any recognized
successor organization.
          (e) Fair Market Value of Class A Shares. For purposes of this
Section 3, the Fair Market Value of Class A Shares being exchanged pursuant to
this Section 3 (“Exchanged Shares”) will be determined by agreement between LGI
and the Investor whose Class A Shares are being exchanged. If LGI and such
Investor cannot agree on the Fair Market Value of the Exchanged Shares within
thirty (30) days following the Exchange Notice Date, the Fair Market Value of
the Exchanged Shares will be determined by a qualified independent appraiser
jointly appointed by LGI and the Investor or, if they are unable to agree on an
appraiser within thirty-five (35) days following the Exchange Notice Date, each
of LGI and the Investor will appoint a qualified independent appraiser to
determine the Fair Market Value of the Exchanged Shares as of the Exchange
Notice Date. Any guarantee of, or pledge of assets as collateral for, the Loan
Facility by the Corporation will not be taken into account in any determination
of the Fair Market Value of the Exchanged Shares, and LGI and the Investor shall
so instruct any appraiser appointed pursuant to this Section 3(e). If the Fair
Market Value of the Exchanged Shares as determined by the appraisal indicating
the lower value is at least 90% of the Fair Market Value of the Exchanged Shares
as determined by the appraisal indicating the higher value, the Fair Market
Value of the Exchanged Shares will be deemed to be the average of the two
values. If the Fair Market Value of the Exchanged Shares as determined by the
appraisal indicating the lower value is less than 90% of the Fair Market Value
of the Exchanged Shares as determined by the appraisal indicating the higher
value, the two appraisers performing such valuations will appoint a third
appraiser, whose determination of Fair Market Value will control. LGI will bear
the cost of any appraiser appointed by it. The Investor will bear the cost of
any appraiser appointed by the Investor. Each of LGI and the Investor will bear
one-half of the cost of any appraiser appointed jointly by LGI and the Investor
or by the appraisers appointed respectively by LGI and the Investor.
Notwithstanding the foregoing, if a determination of Fair Market Value of
Exchanged Shares has been made by independent appraisal under this Section 3(e)
within thirty (30) days preceding the Exchange Notice Date, then the result of
such appraisal process will determine the Fair Market Value of Exchanged Shares
if LGI and the Investor are unable to agree on Fair Market Value within thirty
(30) days following the Exchange Notice Date.

 



--------------------------------------------------------------------------------



 



          (f) Representations of Investors Upon Exchange. Immediately prior to
any exchange of such Investor’s Class A Shares to LBTYA Shares and as a
condition to such exchange, the applicable Investor will provide to LGI and LGJ
Holdings such written representations, warranties and opinions of counsel as are
reasonably deemed necessary by LGI and LGJ Holdings to establish compliance with
applicable securities laws and regulations.
          (g) Delivery of Shares. LGI will deliver LBTYA Shares to the Investor,
and the Investor will deliver Class A Shares to LGJ Holdings at a time and place
mutually agreeable to Investor, LGI and LGJ Holdings, provided however, if LGI,
LGJ Holdings and Investor are unable to agree as to such time and place, the
closing will occur at the offices of LGI on the later of (i) ten (10) Business
Days following the Exchange Notice Date or, if a determination of the Fair
Market Value of the Class A Shares is necessary pursuant to this Section 3, ten
(10) Business Days following the completion of such determination.
     4. Endorsements on Stock Certificates.
     (a) Class A Shares. All certificates representing the Class A Shares will
be endorsed with the following legends:
“THE STOCK REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO THE TERMS OF A
STOCKHOLDERS’ AGREEMENT AMONG THE CORPORATION AND ITS STOCKHOLDERS (THE
“AGREEMENT”), WHICH AGREEMENT, AMONG OTHER THINGS, CONTAINS RESTRICTIONS ON
TRANSFER WITH RESPECT TO SUCH STOCK. A COPY OF THE AGREEMENT IS ON FILE WITH THE
CORPORATION, AND ANY ATTEMPTED TRANSFER OR PLEDGE IN VIOLATION OF THE TERMS OF
SUCH AGREEMENT IS NULL AND VOID. SUCH AGREEMENT MAY BE INSPECTED AT THE
PRINCIPAL OFFICE OF THE CORPORATION DURING NORMAL BUSINESS HOURS.
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“ACT”) OR THE SECURITIES LAWS OF ANY STATE AND HAVE BEEN PURCHASED FOR
INVESTMENT PURPOSES. THEY MAY NOT BE OFFERED OR SOLD UNLESS SUBSEQUENTLY
REGISTERED UNDER THE ACT AND ALL APPLICABLE STATE SECURITIES LAWS OR UNLESS
EXEMPTION FROM THE REGISTRATION REQUIREMENTS THEREOF ARE AVAILABLE FOR THE
TRANSACTION, AS ESTABLISHED TO THE SATISFACTION OF THE COMPANY, BY OPINION OF
COUNSEL OR OTHERWISE.”
Each Investor agrees that, upon signing this Agreement, he or she will surrender
to the Corporation any certificates such Investor holds representing Class A
Shares for the purpose of reissuing such certificates with the above legend
affixed.

 



--------------------------------------------------------------------------------



 



          (b) LBTYA Shares. All certificates representing LBTYA Shares into
which any Class A Shares are exchanged will be endorsed with the following
legend:
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“ACT”) OR THE SECURITIES LAWS OF ANY STATE AND HAVE BEEN PURCHASED FOR
INVESTMENT PURPOSES. THEY MAY NOT BE OFFERED OR SOLD UNLESS SUBSEQUENTLY
REGISTERED UNDER THE ACT AND ALL APPLICABLE STATE SECURITIES LAWS OR UNLESS
EXEMPTION FROM THE REGISTRATION REQUIREMENTS THEREOF ARE AVAILABLE FOR THE
TRANSACTION, AS ESTABLISHED TO THE SATISFACTION OF THE COMPANY, BY OPINION OF
COUNSEL OR OTHERWISE.”
     5. Consent to Pledge and Guaranty. Each of the Investors hereby irrevocably
consents to the following as security for the repayment of LGJ Holdings’
obligations under the Loan Facility: (a) a pledge of the membership interests in
LGJ Holdings; (b) a pledge of the assets of LGJ Holdings, including, without
limitation, all of the issued and outstanding shares of the capital stock of
Liberty Japan, Inc., a Delaware corporation (“Liberty Japan”), and all of the
Shares of the Corporation owned by LGJ Holdings; (c) a pledge of the assets of
each of LGJ Holdings’ subsidiaries, including Liberty Japan and the Corporation,
whether such assets are owned as of the date of this Agreement or are acquired
after the date of this Agreement, other than the units of ownership (“Units”) in
LMI/Sumisho Super Media, LLC, a Delaware limited liability company (“Super
Media”) held by Liberty Japan or the Corporation, but including any assets
received by Liberty Japan or the Corporation upon the dissolution of Super
Media; (d) the guaranty by Liberty Japan of 100% of LGJ Holdings’ obligations
under the Loan Facility, and (e) the guaranty by the Corporation of a portion of
LGJ Holdings’ obligations under the Loan Facility, which portion shall equal, as
of any relevant date, the value of the Corporation’s assets multiplied by the
percentage obtained by dividing the number of Common Shares owned by LGJ
Holdings as of such date by the total number of Common Shares issued and
outstanding as of such date.
     6. Miscellaneous.
(a) Notices. All notices and other communications given hereunder shall be in
writing and shall be addressed as follows:
     If to LGI:
Liberty Global, Inc.
12300 Liberty Boulevard
Englewood, CO 80112
Attn: General Counsel
Telecopy: 303-220-6691
     If to LGJ Holdings:

 



--------------------------------------------------------------------------------



 



LGJ Holdings, LLC
12300 Liberty Boulevard
Englewood, CO 80112
Attn: General Counsel
Telecopy: 303-220-6691
     If to the Corporation:
Liberty Jupiter, Inc.
12300 Liberty Boulevard
Englewood, CO 80112
Attn: General Counsel
Telecopy: 303-220-6691
If to an Investor, at the address specified for such Investor on Schedule 6(a)
of this Agreement
Any notice given in accordance with this Section 6(a) will be deemed to have
been given (a) on the date of receipt if personally delivered, (b) five (5) days
after being sent by U.S. mail, postage prepaid, (c) the date of receipt, if sent
by registered or certified U.S. mail, postage prepaid, (d) one (1) Business Day
after receipt, if sent by confirmed facsimile or telecopier transmission or
(e) one (1) Business Day after having been sent by a nationally recognized
overnight courier service, provided that any notice of a change of notice
address by any party will be deemed given as to any other party only upon actual
receipt by such other party. In computing time periods, the day of the notice
will be included.
          (b) Binding Agreement. This Agreement constitutes the entire agreement
among the parties with respect to the subject matter hereof, and may not be
modified except by a writing executed by all parties hereto, and no waiver of
any provision of this Agreement shall in any event be effective unless the same
shall be in writing and signed by the party against whom such waiver is sought
to be enforced, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. This Agreement
shall be binding upon, and inure to the benefit of, the parties and their
respective successors and permitted assigns.
          (c) Governing Law. The provisions of this Agreement shall be construed
and interpreted, and all rights and obligations of the parties hereto
determined, in accordance with the internal laws of the State of Colorado. Each
party hereby irrevocably submits to the general jurisdiction of the state and
federal courts located in the State of Colorado in any action to interpret or
enforce this Agreement, and irrevocably waives any objection to jurisdiction
such Investor may have based on inconvenience of the forum.
          (d) Severability. Whenever possible each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited or
invalid under such law, such provision shall be ineffective only to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision of this Agreement.

 



--------------------------------------------------------------------------------



 



          (e) Interpretation; Headings. The headings of the Sections of this
Agreement have been inserted for convenience of reference only and will not be
deemed to be a part of this Agreement or to affect its interpretation. Whenever
the context may require, any pronouns used herein will include the corresponding
masculine, feminine or neuter forms, and the singular form of names and pronouns
will include the plural and vice versa.
          (f) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which,
when taken together, shall constitute one and the same instrument, and each of
the parties hereto may execute this Agreement by signing any such counterpart.
          (g) Further Assurances. Each party to this Agreement agrees that such
party will execute and deliver such additional documents and instruments and
will take such further actions as may be reasonably necessary or appropriate to
carry out the provisions of this Agreement.
     7. Substitution of Parties. The parties to this Agreement, including LMI
and LMINT LLC, agree that LGI and LGJ Holdings are hereby substituted for LMI
and LMINT LLC, respectively, as parties for all purposes under this Agreement,
and that each of LMI and LMINT LLC is relinquishing all of its rights, and is
being relieved of all of its obligations, under the 2004 Agreement.
* * * * *

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have hereunto set their hands, by and
through their duly authorized signatories, as of the day and year first above
written.

            LIBERTY GLOBAL, INC.
      By:   /s/ Elizabeth M. Markowski         Elizabeth M. Markowski       
Senior Vice President     

            LGJ HOLDINGS LLC
      By:   /s/ Elizabeth M. Markowski         Elizabeth M. Markowski       
Senior Vice President     

            /s/ Miranda Curtis       Miranda Curtis         

            /s/ Graham Hollis       Graham Hollis         

            /s/ Yasushige Nishimura       Yasushige Nishimura            LIBERTY
JUPITER, INC.
      By:   /s/ Elizabeth M. Markowski         Elizabeth M. Markowski       
Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

Solely for purposes of Section 7 hereof:

            LIBERTY MEDIA INTERNATIONAL, INC.
      By:   /s/ Elizabeth M. Markowski         Elizabeth M. Markowski       
Senior Vice President     

            LIBERTY MEDIA INTERNATIONAL HOLDINGS, LLC
      By:   /s/ Elizabeth M. Markowski         Elizabeth M. Markowski       
Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

Schedule 6(a)
Investors’ Notice Addresses
Miranda Curtis
Littlebrook Farm
Little Tew
Oxfordshire
OX7 4JJ
United Kingdom
Graham Hollis
64 Spyglass Drive
Littleton, CO 80123
Yasushige Nishimura
2-41-1 Inukura, Miyamae-ku
Kawasaki, Kanagawa 216-0011
Japan

 